                                                                         Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 1 of 22



                                                               1    DAVID E. CRANSTON (SBN 122558)
                                                                    DCranston@ggfirm.com
                                                               2    NOAH PERCH-AHERN (SBN 262164)
                                                                    NPerchAhern@ggfirm.com
                                                               3    SHERRY E. JACKMAN (SBN 274030)
                                                                    SJackman@ggfirm.com
                                                               4    MARISA S. CHOY (SBN 311714)
                                                                    MChoy@ggfirm.com
                                                               5    GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                               6    2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067
                                                               7    Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                               8
                                                                    Attorneys for Plaintiff
                                                               9    UNION PACIFIC RAILROAD COMPANY

                                                               10
                                                                                                   UNITED STATES DISTRICT COURT
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    UNION PACIFIC RAILROAD                        Case No.
                                                               14   COMPANY, a Delaware corporation;
                                                                                                                  COMPLAINT FOR:
                                                               15                     Plaintiff,
                                                                                                                  1. CERCLA § 107 COST RECOVERY
                                                               16   v.                                            2. DECLARATORY RELIEF UNDER
                                                                                                                     CERCLA AND FEDERAL
                                                               17   ROBERT E. HILL, in his capacity as an
                                                                    individual and a person previously doing         DECLARATORY JUDGMENT ACT
                                                               18   business as ZZZ Sanitation Co.; ROBERT        3. RCRA INJUNCTIVE RELIEF (RCRA
                                                                    W. HILL, in his capacity as an individual        VIOLATIONS AND IMMINENT AND
                                                               19   and a person previously doing business as        SUBSTANTIAL ENDANGERMENT)
                                                                    ZZZ Sanitation Co.; PRIVETTE INC., a          4. CONTRIBUTION/INDEMNITY
                                                               20   dissolved California corporation previously      UNDER CALIFORNIA HSAA
                                                                    doing business as ZZZ Sanitation Co.;         5. PRIVATE CONTINUING NUISANCE
                                                               21   MOBILE MINI, INC., a Delaware
                                                                    corporation sued in its capacity as the       6. PUBLIC CONTINUING NUISANCE
                                                               22   successor-in-interest to TOTE-A-SHED,         7. CONTINUING TRESPASS
                                                                    INC., a California corporation previously
                                                               23   doing business as ZZZ Sanitation Co.; and          [DEMAND FOR JURY TRIAL]
                                                                    DOES 1 through 30, inclusive;
                                                               24
                                                                                      Defendants.
                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                                           COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 2 of 22



                                                                1           Plaintiff Union Pacific Railroad Company (“Union Pacific”) hereby alleges as follows:

                                                                2                                        NATURE OF ACTION
                                                                3           1. For over three decades, defendants Robert E. Hill and Robert (“Rocky”) W. Hill, and

                                                                4 their associated businesses conducted operations on Union Pacific’s real property in San Jose,

                                                                5 California, resulting in significant, pervasive, and continuing environmental contamination that

                                                                6 presently poses an imminent and substantial endangerment to human health and the environment.
                                                                7 Union Pacific files this civil lawsuit against the Hills and the companies they operated to recover

                                                                8 costs to investigate and clean up environmental contamination; to obtain injunctive relief and

                                                                9 attorneys’ fees in connection with the environmental contamination; and to obtain declaratory

                                                               10 relief as to future responsibility for remediation of environmental contamination.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                                                PARTIES
                                                               12           2. Plaintiff Union Pacific is a corporation organized and existing under the laws of the
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 State of Delaware with its principal place of business in Omaha, Nebraska. Plaintiff Union Pacific

                                                               14 is the successor-in-interest to Southern Pacific Company and Southern Pacific Transportation

                                                               15 Company.
                                                               16           3. Defendant Robert E. Hill (b. circa 1925) is, and at all relevant times was, an individual

                                                               17 residing and engaging in business activities in or near San Jose, California. At relevant times,

                                                               18 Robert E. Hill did business as “ZZZ Sanitation Co.”
                                                               19           4. Defendant Robert W. Hill (b. circa 1960) is, and at all relevant times was, an individual

                                                               20 residing and engaging in business activities in or near San Jose, California. Defendant Robert W.

                                                               21 Hill is the son of defendant Robert E. Hill, and to avoid name confusion, will be referred to herein
                                                               22 by his nickname, “Rocky Hill.” At relevant times, Rocky Hill did business as “ZZZ Sanitation

                                                               23 Co.”

                                                               24           5. Defendant Mobile Mini, Inc. is a corporation organized and existing under the laws of

                                                               25 the State of Delaware with its principal place of business in Phoenix, Arizona (“Mobile Mini”). As

                                                               26 discussed below, Mobile Mini is the successor-in-interest to Tote-A-Shed, Inc. (“Tote-A-Shed”).

                                                               27 At relevant times, Tote-A-Shed did business as “ZZZ Sanitation Co.”

                                                               28

                                                                                                                      2                                     COMPLAINT
                                                                           Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 3 of 22



                                                                1           6. Defendant Privette Inc. is a dissolved California corporation which is being sued to the

                                                                2 extent of its insurance assets (“Privette”). At relevant times, Privette did business as “ZZZ

                                                                3 Sanitation Co.”
                                                                4           7. Union Pacific is ignorant of the true names and capacities of defendants named herein

                                                                5 as Does 1 through 30, inclusive, and therefore sues said defendants by such fictitious names.

                                                                6 Union Pacific will amend this Complaint to set forth the true names and capacities of said
                                                                7 defendants if and when they may be ascertained. Union Pacific is informed and believes that each

                                                                8 of said fictitiously named defendants is in some manner liable for the conduct, acts, omissions, and

                                                                9 injuries set forth herein.

                                                               10           8. The aforementioned defendants are collectively referred to herein as the “Defendants.”
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                                     JURISDICTION AND VENUE
                                                               12           9. This Court has federal question jurisdiction over the subject matter of this action
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 pursuant to 42 U.S.C. §§ 9607, 42 U.S.C. § 6972(a)(1)(B), 6972(a)(1)(B) and 28 U.S.C. § 1331.

                                                               14 Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over the state law claims

                                                               15 asserted herein, which are so related to the federal claims that they form part of the same case or
                                                               16 controversy under Article III of the United States Constitution. With respect to the Third Cause of

                                                               17 Action alleged under the Resource Conservation and Recovery Act (“RCRA”), this Court has

                                                               18 jurisdiction pursuant to 42 U.S.C. § 6972(a)(2) given that this is the district in which the alleged
                                                               19 endangerment and RCRA violations are occurring.

                                                               20           10. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) because this is the

                                                               21 judicial district in which a substantial part of the events or omissions giving rise to the claims
                                                               22 occurred, and where the “Property” (as defined below) is situated.

                                                               23                                   INTRADISTRICT ASSIGNMENT
                                                               24           11. Pursuant to Civil Local Rule 3-5(b), assignment of this action to the San Jose Division

                                                               25 of this Court is proper because a substantial part of the events or omissions which give rise to the

                                                               26 claims herein occurred in Santa Clara County and the Property (as defined below) that is the

                                                               27 subject of the claims is situated in Santa Clara County.

                                                               28

                                                                                                                       3                                     COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 4 of 22



                                                                1                                     FACTUAL BACKGROUND

                                                                2                                 The Property and its Operator History

                                                                3           12. Union Pacific is the current owner of the real property located at 725 Chestnut Street,

                                                                4 San Jose, in Santa Clara County, California; which is bounded by Chestnut Street to the northeast,
                                                                                                              1


                                                                5 Union Pacific railroad tracks to the southwest, Taylor Street to the southeast, and adjacent

                                                                6 industrial property to the northwest; and which was leased to various industrial tenants from the
                                                                7 1960s to the 1990s (the “Property”—Exhibit A). From approximately the early 1960s until 1992,

                                                                8 Defendants conducted operations at the Property which caused pervasive, significant, and

                                                                9 continuing environmental contamination that presently poses an imminent and substantial

                                                               10 endangerment to human health and the environment.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11           13. Union Pacific has owned the Property since the late 1800s. Union Pacific has never

                                                               12 conducted operations on the Property.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13           14. Prior to the 1960s, no businesses operated at the Property.

                                                               14           15. Between approximately 1960 and 1963, an unincorporated business called “A.R.

                                                               15 Bodenhamer” used the Property for the open storage of contractor’s equipment pursuant to two
                                                               16 separate leases with Union Pacific, dated 1960 and 1962. On information and belief, Defendant

                                                               17 Robert E. Hill was in charge of and operated the business known as A.R. Bodenhamer.

                                                               18           16. Sometime in or prior to 1962, defendant Robert E. Hill began operating and doing

                                                               19 business on the Property as “ZZZ Sanitation Co.,” an unincorporated business enterprise. ZZZ

                                                               20 Sanitation Co. manufactured and refurbished portable chemical toilets and job shacks at the

                                                               21 Property and rented them out to construction site operators. ZZZ Sanitation Co.’s operations
                                                               22 involved the use of chemicals and painting operations. In addition to the chemical toilet and job

                                                               23 shack operations, ZZZ Sanitation Co. also conducted operations at the Property involving electrical

                                                               24 panels, power poles, and storage vans, which upon information and belief, also included the use of
                                                               25 chemicals.

                                                               26 ///

                                                               27
                                                                     1
                                                                      At various times, the Property or portions thereof was/were associated with the addresses 745
                                                               28    Chestnut Street and 749 Chestnut Street, San Jose, California.

                                                                                                                     4                                     COMPLAINT
                                                                           Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 5 of 22



                                                                1           17. On or around March 11, 1964, Privette Inc. (f/k/a Privet, Inc.) (“Privette”) was

                                                                2 incorporated. Robert E. Hill and Rocky Hill were, at relevant times, officers and directors of

                                                                3 Privette. Privette’s business included manufacturing and renting out toilets and job shacks to
                                                                4 construction site operators. Privette conducted operations on the Property from sometime in the

                                                                5 1970s until 1986. In or around November 1986, Privette ceased operating on the Property and sold

                                                                6 its assets. According to the California Secretary of State, Privette dissolved on July 8, 1987, and
                                                                7 has been named as a defendant in order to access any of its remaining insurance assets.

                                                                8           18. On October 25, 1983, Tote-A-Shed, Inc. was incorporated (referred to herein as “Tote-

                                                                9 A-Shed”). Robert E. Hill and Rocky Hill were officers and directors of Tote-A-Shed. Tote-A-

                                                               10 Shed was primarily engaged in the repurposing and leasing of portable storage and old marine
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11 shipping containers at the Property. Repurposing activities included degreasing, cleaning, priming,

                                                               12 stripping, and painting. Tote-A-Shed ceased operating at the Property in or around November
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 1992. On February 20, 2004, Tote-A-Shed merged into Mobile Storage Group, Inc., a Delaware

                                                               14 entity. In 2008, Mobile Storage Group, Inc. merged into Defendant Mobile Mini, Inc. As a result

                                                               15 of these mergers, Defendant Mobile Mini is the successor-in-interest to Tote-A-Shed.
                                                               16           19. Defendants Robert E. Hill and Rocky Hill operated additional businesses at the

                                                               17 Property at different times during the period spanning from the 1960s until the early 1990s,

                                                               18 including but not limited to businesses referred to as “Valley Industrial Waste”, “‘A’ Sanitation”,
                                                               19 “‘A’ Portable Toilets” and “Jonna Corp.”

                                                               20                                       Defendants’ Relationships

                                                               21           20. Each of the Defendants did business as ZZZ Sanitation Co, and each of the

                                                               22 Defendants is the underlying legal person responsible for the acts and omissions of ZZZ Sanitation

                                                               23 Co.

                                                               24           21. Some or all of the Defendants may have been related to one another in a successor

                                                               25 liability or agency capacity. Facts pertinent to the foregoing include: (i) Defendants’ operations

                                                               26 all took place at the same Property (725 Chestnut Street); (ii) Defendants all consist of Hill family

                                                               27 members or businesses owned or operated by Hill family members; (iii) Defendants’ operations

                                                               28 were identical or substantially identical in nature—involving the manufacture, cleaning,

                                                                                                                      5                                    COMPLAINT
                                                                           Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 6 of 22



                                                                1 repurposing, and storage of portable chemical toilets, job shacks, and related equipment; and (iv)

                                                                2 Defendants, at times, appeared to act on behalf of one another. Additionally, Defendants held

                                                                3 themselves out to third parties as one and the same, representatives, continuations, or agents of
                                                                4 each other.

                                                                5           22. The following facts pertain to the relationship of the Defendants and the timeframes

                                                                6 during which Defendants conducted operations on the Property:
                                                                7               •   Robert E. Hill: At various times from 1960 until 1992, Defendant Robert E. Hill

                                                                8                   conducted operations on the Property, was in charge of A.R. Bodenhamer, did

                                                                9                   business on the Property as ZZZ Sanitation Co., and operated incorporated entities

                                                               10                   Privette and Tote-A-Shed.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11               •   Privette: From sometime in the 1970s until 1986, Defendant Privette conducted

                                                               12                   operations on the Property and did business as ZZZ Sanitation Co.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13               •   Tote-A-Shed/Mobile Mini: From at least 1983 until 1992, Tote-A-Shed (the

                                                               14                   predecessor of Defendant Mobile Mini) conducted operations on the Property and

                                                               15                   did business on the Property as ZZZ Sanitation Co.

                                                               16               •   Rocky Hill: From 1983 until 1992, Defendant Rocky Hill conducted operations on

                                                               17                   the Property, did business as ZZZ Sanitation Co., and operated Privette and Tote-

                                                               18                   A-Shed.

                                                               19           23. Discovery may better reveal the nature of Defendants’ relationships with one another

                                                               20 and this Complaint may be later amended to reflect the nature of those relationships.

                                                               21                                          Defendants’ Leases

                                                               22                                        1960 Lease/1962 Lease

                                                               23           24. On February 18, 1960, Southern Pacific Company leased the Property to A.R.

                                                               24 Bodenhamer for the open storage of contractor’s equipment (“1960 Lease”). Due to the
                                                               25 construction of nearby Taylor Street, in 1962, Southern Pacific Company shortened the original

                                                               26 lease term and reduced the size of the leased property. In a 1962 Application for Lease or License,

                                                               27 A.R. Bodenhamer’s address was listed as 722 Palm Haven, San Jose—which was, at various times,

                                                               28 also the residential address of Robert E. Hill.

                                                                                                                     6                                    COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 7 of 22



                                                                1            25. On September 19, 1962, Southern Pacific Company entered into a new lease

                                                                2 agreement with A.R. Bodenhamer for the whole of the Property less a small strip on the eastern

                                                                3 side of the Property to accommodate the construction of Taylor Street (“1962 Lease”). The initial
                                                                4 address listed on the lease was again 722 Palm Haven, San Jose—which was, at various times, the

                                                                5 residential address of Robert E. Hill.

                                                                6            26. The 1962 Lease terminated on October 20, 1963; however, around that time, Southern

                                                                7 Pacific Company records noted that the Property was not restored to its original condition and

                                                                8 Robert E. Hill of ZZZ Sanitation Co., who was formerly “in charge of Bodenhamer’s company,”

                                                                9 was operating a portable chemical toilet company on the Property.

                                                               10                                              1964 Lease
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            27. On April 23, 1964, “ZZZ Sanitation Co.” formally applied to lease the Property. The

                                                               12 lease application for that tenancy states that the Property was “to be used for the manufacture of
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 metal chemical toilets and job shacks for construction jobs and for storage of same.”

                                                               14            28. On July 21, 1964, ZZZ Sanitation Co. entered into a commercial lease with Southern

                                                               15 Pacific Company (“1964 Lease”) for the “manufacture and storage of portable chemical toilets.”
                                                               16 The 1964 Lease was executed by defendant Robert E. Hill on behalf of ZZZ Sanitation Company,

                                                               17 which was referred to as “a corporation”.

                                                               18            29. ZZZ Sanitation Co., however, was not a corporation. Rather, “ZZZ Sanitation Co.”

                                                               19 was merely a business name used by defendants Robert E. Hill, Rocky Hill, Privette, and/or Tote-

                                                               20 A-Shed at various points in time.

                                                               21            30. The address listed for ZZZ Sanitation Company on the 1964 Lease was 722 Palm

                                                               22 Haven Avenue, San Jose, California, which was, at various times, the residential address of Robert

                                                               23 E. Hill.

                                                               24            31. The 1964 Lease was eventually superseded by the 1980 Lease (as defined below).

                                                               25                                              1980 Lease

                                                               26            32. On February 20, 1980, ZZZ Sanitation Company entered into a separate commercial

                                                               27 lease for the Property for “the maintenance and use of Lessee-owned improvements and related

                                                               28 facilities for the manufacture and storage of portable chemical toilets” (“1980 Lease”). The 1980

                                                                                                                     7                                    COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 8 of 22



                                                                1 Lease was executed by Robert E. Hill’s then-wife Lucia Hill on behalf of ZZZ Sanitation

                                                                2 Company, which was referred to as “a corporation.”

                                                                3           33. As set forth above, ZZZ Sanitation Co., was not a corporation. ZZZ Sanitation Co.

                                                                4 was merely a business name used by defendants Robert E. Hill, Rocky Hill, Privette, and/or Tote-

                                                                5 A-Shed at various points in time.

                                                                6                                  Nature of Property Contamination

                                                                7           34. As a result of each of Defendants’ operations, the Property is contaminated with a

                                                                8 number of pollutants (collectively, “Environmental Contaminants”) including, but not limited to:

                                                                9              •   trichloroethylene (“TCE”), tetrachloroethylene (“PCE”), cis-1,2-dichloroethene

                                                               10                  (cis-1,2-DCE), 1,1-dichloroethane (“1,1-DCA”), 1,2-dichlorobenzene, methylene
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                  chloride, 1,1,1-trichloroethane (“1,1,1-TCA”), Freon 113, benzene, toluene,

                                                               12                  ethylbenzene, xylenes, and acetone in soil;
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13              •   TCE, PCE, vinyl chloride, cis-1,2-DCE, 1,1-DCA, trans-1,2-dichloroethene

                                                               14                  (“trans-1,2-DCE”), 1,1,1-TCA, carbon tetrachloride, 1,2-dibromo-3-

                                                               15                  chloropropane, 1,1-dichloroethene, cis-1,2-DCE, 1,2-dichlorobenzene, methyl

                                                               16                  ethyl ketone (“MEK”), acetone, benzene, ethylbenzene, xylenes, and 1,4-dioxane

                                                               17                  in groundwater; and

                                                               18              •   TCE; 1,1-DCA; 1,2-DCA; benzene; chloroform, and vinyl chloride in soil vapor.

                                                               19           35. Environmental contamination is continuing in nature in that Environmental

                                                               20 Contaminants continue to spread and migrate in soil, groundwater, and air, causing new releases

                                                               21 and discharges and contaminating previously unaffected property.
                                                               22           36. Environmental contamination is reasonably abatable in that the Environmental

                                                               23 Contaminants are capable of remediation or cleanup at a reasonable cost by reasonable means.

                                                               24           37. Site investigation and characterization efforts at the Property are ongoing.

                                                               25                                   Cause of Property Contamination

                                                               26           38. Robert E. Hill and Rocky Hill, and the enterprises they operated or were doing

                                                               27 business as, including without limitation ZZZ Sanitation Co. (unincorporated), Privette

                                                               28

                                                                                                                      8                                        COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 9 of 22



                                                                1 (incorporated), and Tote-A-Shed (incorporated), caused Environmental Contaminants to be

                                                                2 released and/or disposed of at the Property.

                                                                3           39. Defendants’ operations and activities resulted in releases and/or disposals of

                                                                4 Environmental Contaminants and other solid or hazardous substances at, on, and below the

                                                                5 Property, including but not limited to, the following operations and activities:

                                                                6               •   substandard maintenance and use of ASTs;

                                                                7               •   substandard maintenance and use of USTs;

                                                                8               •   chemical application to toilets, electrical panels, power poles, portable sheds, and

                                                                9                   shipping containers, including without limitation stripping, degreasing, priming,

                                                               10                   and cleaning;
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11               •   painting-related operations, including cleaning, degreasing, priming, and stripping

                                                               12                   using chemical products;
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13               •   poor housekeeping practices and failure to implement and follow appropriate best

                                                               14                   management practices, including full paving;

                                                               15               •   failure to properly remediate and clean up releases and/or disposals of

                                                               16                   Environmental Contaminants and other solid and hazardous substances; and

                                                               17               •   the unlawful operation, removal and disposal of USTs, which is discussed in

                                                               18                   greater detail below.

                                                               19                                Unlawful Removal and Disposal of USTs

                                                               20           40. On June 12, 1992, the Santa Clara County Health Department Toxic Control Unit

                                                               21 made a Hazardous Materials/Waste Referral to San Jose Fire Department indicating that an
                                                               22 underground storage tank (“UST”) had been unearthed at the Property and was left sitting

                                                               23 aboveground. The referral indicated that an “explosion hazard [was] suspected.”

                                                               24           41. On June 22, 1992, the San Jose Fire Department completed an inspection of the

                                                               25 Property, and thereafter demanded that Tote-A-Shed (1) submit an application for removal of the

                                                               26 UST within 15 days; and (2) safeguard and remove the UST from the premises. During the

                                                               27 inspection, a Tote-A-Shed employee informed the inspector that the tank had been unearthed since

                                                               28

                                                                                                                      9                                       COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 10 of 22



                                                                1 May 1992. Tote-A-Shed’s employees were informed that prior to removing a UST, a UST Closure

                                                                2 Permit must be obtained from the San Jose Fire Department.

                                                                3           42. On July 10, 1992, the San Jose Fire Department wrote to Tote-A-Shed, informing it

                                                                4 that a tank closure had not been received, and requested that Tote-A-Shed submit a tank closure

                                                                5 plan and soil sampling timeline to the San Jose Fire Department within 7 days (“July 10 Letter”).

                                                                6 Additionally, the July 10 Letter demanded that the tank be removed from the premises by a
                                                                7 licensed waste hauler. The July 10 Letter further advised Tote-A-Shed that “[f]ailure to submit a

                                                                8 closure plan and remove the uncovered [UST] are each a violation of San Jose’s Hazardous

                                                                9 Materials Storage Ordinance and the California UST Regulations . . .”

                                                               10           43. On July 14, 1992, the City of San Jose noted in a memorandum that “the tank [had]
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11 already been removed” and that “the person who removed it is unknown and disposition of the

                                                               12 tank is now unknown.”
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13           44. A January 27, 1994 UST Unauthorized Release Report indicates that no soil samples

                                                               14 were collected upon removal of the UST and that Tote-A-Shed had abandoned the Property prior

                                                               15 to collecting any soil samples.
                                                               16           45. Upon information and belief, other USTs operated by Defendants at the Property were

                                                               17 abandoned in a similar regard.

                                                               18                                     FIRST CAUSE OF ACTION
                                                               19                             COST RECOVERY UNDER CERCLA § 107

                                                               20                                        (Against all Defendants)

                                                               21           46. Union Pacific realleges and incorporates by reference the allegations of paragraphs 1

                                                               22 through 45 of the complaint as though set forth fully herein.

                                                               23           47. Union Pacific brings this claim for cost recovery against all Defendants pursuant to §

                                                               24 107 of the Comprehensive Environmental Response, Compensation and Liability Act
                                                               25 (“CERCLA”), 42 U.S.C. § 9607.

                                                               26           48. Each Defendant is a “person” within the meaning of § 101(21), 42 U.S.C. § 9601(21)

                                                               27 of CERCLA.

                                                               28

                                                                                                                     10                                    COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 11 of 22



                                                                1            49. The Property, or portions thereof, is a “facility” within the meaning of CERCLA §

                                                                2 101(9), 42 U.S.C. § 9601(9).

                                                                3            50. Each above- or below-ground tank or vessel existing or formerly existing at the

                                                                4 Property is or was also “facility” within the meaning of CERCLA § 101(9), 42 U.S.C. § 9601(9).

                                                                5            51. Each Defendant is an “operator” within the meaning of CERCLA § 101(20)(A), 42

                                                                6 U.S.C. § 9601(20)(A). Specifically, each Defendant (including Robert E. Hill and Rocky Hill,
                                                                7 individually and in their capacities as principals of Tote-A-Shed and Privette) at various times

                                                                8 managed, directed, and conducted operations that resulted in or related to the release and/or

                                                                9 disposal of hazardous substances and controlled decisions regarding compliance with

                                                               10 environmental laws and/or regulations.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            52. Some or all of the Environmental Contaminants released and/or disposed by

                                                               12 Defendants, including PCE and TCE, are “hazardous substances” as defined in CERCLA §
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 101(14), 42 U.S.C. § 9601(14).

                                                               14            53. Each Defendant operated a facility at the time of disposal of hazardous substance at

                                                               15 the facility, within the meaning of CERCLA § 107(a)(2), 42 U.S.C. § 9607(a)(2).
                                                               16            54. The releases of hazardous substances from the Property have caused Union Pacific to

                                                               17 incur necessary response costs consistent with the National Contingency Plan, 40 C.F.R. part 300

                                                               18 (“NCP”). Union Pacific will continue to incur necessary costs of response within the meaning of
                                                               19 CERCLA § 107(a), 42 U.S.C. § 9607(a) and consistent with the NCP, with respect to the Property.

                                                               20 Without limitation, response costs include or will include, costs associated with investigation of

                                                               21 potentially responsible parties, site assessment, site characterization, site investigation, site
                                                               22 monitoring, and site remediation in connection with the releases or threatened releases of

                                                               23 hazardous substances at, to or from the Property, and the environment.

                                                               24            55. Pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), each of the Defendants is strictly,

                                                               25 jointly, and severally liable to Union Pacific for all response costs, past and future, in an amount to

                                                               26 be proven at trial.

                                                               27

                                                               28

                                                                                                                       11                                     COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 12 of 22



                                                               1                                      SECOND CAUSE OF ACTION

                                                               2         DECLARATORY RELIEF UNDER CERCLA (§ 9613(g)(2)(B)); AND THE FEDERAL
                                                                                  DECLARATORY JUDGMENT ACT (28 U.S.C. § 2201)
                                                               3
                                                                                                           (Against All Defendants)
                                                               4
                                                                             56. Union Pacific realleges and incorporates by reference the allegations of paragraphs 1
                                                               5
                                                                    through 55 of the complaint as though set forth fully herein.
                                                               6
                                                                             57. Union Pacific brings this claim for declaratory relief against Defendants pursuant to §
                                                               7
                                                                    113(g)(2)(B) of CERCLA, 42 U.S.C. § 9613(g)(2)(B) and 28 U.S.C. § 2201 et seq. which permit
                                                               8
                                                                    any person who brings an action for recovery of costs to obtain a declaratory judgment on liability
                                                               9
                                                                    for response costs or damages that will be binding on any subsequent action to recover further
                                                               10
                                                                    response costs or damages.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                             58. An actual, substantial, and justiciable controversy exists between Union Pacific and
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067




                                                                    Defendants, and each of them, regarding their respective rights and obligations relating to the past
       & MACHTINGER LLP




                                                               13
                                                                    and future response costs that will be incurred by Union Pacific in connection with investigation
                                                               14
                                                                    and remediation of the Environmental Contaminants and other hazardous substances at, on, and
                                                               15
                                                                    under the Property.
                                                               16
                                                                             59. Union Pacific seeks a declaratory judgment against Defendants, and each of them,
                                                               17
                                                                    under CERCLA and the Federal Declaratory Judgment Act that will be binding in any subsequent
                                                               18
                                                                    action to recover further response costs, holding each Defendant strictly liable for all further
                                                               19
                                                                    response costs incurred by Union Pacific in connection with its investigation and remediation of
                                                               20
                                                                    the Property.
                                                               21
                                                                                                       THIRD CAUSE OF ACTION
                                                               22
                                                                                    INJUNCTIVE RELIEF AND COSTS OF LITIGATION UNDER RCRA
                                                               23                              § 6972(A)(1)(B) (ENDANGERMENT) &
                                                                                                § 6972(A)(1)(A) (RCRA VIOLATIONS)
                                                               24
                                                                                      (Against Defendants Robert E. Hill, Rocky Hill, and Mobile Mini)
                                                               25
                                                                             60. Union Pacific realleges and incorporates by reference the allegations of paragraphs 1
                                                               26
                                                                    through 59 of the complaint as though set forth fully herein.
                                                               27

                                                               28

                                                                                                                       12                                     COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 13 of 22



                                                                1           61. Union Pacific brings a claim for injunctive relief under § 7002(a)(1)(B) of RCRA, 42

                                                                2 U.S.C. § 6972(a)(1)(B), which authorizes the commencement of a citizen suit against any person

                                                                3 “who has contributed or who is contributing to the past or present handling, storage, treatment,
                                                                4 transportation, or disposal of any solid or hazardous waste which may present an imminent and

                                                                5 substantial endangerment to health or the environment.”

                                                                6           62. Union Pacific also brings a claim for injunctive relief under § 7002(a)(1)(A) of

                                                                7 RCRA, 42 U.S.C. § 6972(a)(1)(A), which authorizes a civil lawsuit “against any person . . . who is

                                                                8 alleged to be in violation of any permit, standard, regulation, condition, requirement, prohibition,

                                                                9 or order (collectively “RCRA Requirements”) which has become effective pursuant to [RCRA].”

                                                               10           63. Defendants Robert E. Hill, Rocky Hill, and Mobile Mini (“RCRA Defendants”) have
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11 contributed or are contributing to the past or present “handling”, “treatment”, “storage”, or

                                                               12 “disposal” of “solid waste” or “hazardous waste,” as those terms are defined in 42 U.S.C. §
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 6903(3), (5), (27), (33).

                                                               14           64. Union Pacific and the RCRA Defendants are each a “person” as defined in RCRA §

                                                               15 1004(15), 42 USC § 6903(15).
                                                               16           65. The Environmental Contaminants and each of them are “solid waste” under RCRA §

                                                               17 1004(27), 42 § USC 6903(27), because they are solid and liquid discarded material from industrial

                                                               18 operations. Many of the Environmental Contaminants are also hazardous wastes pursuant to
                                                               19 RCRA § 1004(5), 42 § USC 6903(5) or the California State analogue, the Hazardous Waste

                                                               20 Control Law, HSC § 25100, et seq.

                                                               21           66. Union Pacific has given the requisite notice of endangerment to Robert E. Hill, Rocky

                                                               22 Hill and Mobile Mini, Inc., as well as the Administrator of the United States Environmental

                                                               23 Protection Agency and the State of California pursuant to the RCRA § 7002(b)(1)(A) and

                                                               24 (a)(1)(B), 42 U.S.C. §§ 6972(a)(1)(A) and (a)(1)(B) and 40 C.F.R. part 254. A true and correct
                                                               25 copy of the RCRA notice to Mobile Mini, Inc. is attached hereto as Exhibit B and a true and

                                                               26 correct copy of the RCRA notice to Robert E. Hill and Rocky Hill is attached hereto as Exhibit C.

                                                               27 More than 90 days have passed since Union Pacific served its RCRA notices.

                                                               28

                                                                                                                     13                                    COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 14 of 22



                                                                1            67. Pursuant to 42 U.S.C. § 6972(a)(1)(B), some of the Environmental Contaminants and

                                                                2 other hazardous waste and/or solid waste contributed by the RCRA Defendants at the Property

                                                                3 presents an imminent and substantial endangerment to health and the environment given
                                                                4 contaminant migration, environmental damage, vapor intrusion into buildings, and human health

                                                                5 risks via inhalation, ingestion, and/or dermal exposure.

                                                                6            68. Pursuant to 42 U.S.C. § 6972(a)(1)(A), the RCRA Defendants are in violation of a

                                                                7 number of RCRA Requirements, including but not limited to: (1) failure to properly close a UST;

                                                                8 (2) removal of a UST prior to the receipt of a UST closure permit; and (3) failure to collect soil

                                                                9 samples after the UST was removed. Defendants’ violations continue to exist in that they have

                                                               10 contributed to the continued presence and migration of Environmental Contaminants and
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11 hazardous and solid waste at the Property, which remains unabated.

                                                               12            69. No State or federal agency has commenced or is prosecuting an action against
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 Defendants relating to the Environmental Contaminants or hazardous or solid waste at the

                                                               14 Property.

                                                               15            70. Union Pacific is entitled to injunctive relief requiring Defendants to abate their

                                                               16 imminent and substantial endangerment and RCRA violations by effectively remediating the

                                                               17 Environmental Contaminants on the Property.

                                                               18            71. To the extent Union Pacific prevails on its RCRA suit and the Court deems it

                                                               19 appropriate, Union Pacific is entitled to its costs of litigation, including attorneys’ fees and expert

                                                               20 witness fees pursuant to 42 U.S.C. § 6972(e).

                                                               21                                     FOURTH CAUSE OF ACTION
                                                               22                  CONTRIBUTION/INDEMNITY UNDER THE CALIFORNIA HSAA
                                                               23                                          (Against all Defendants)
                                                               24            72. Union Pacific realleges and incorporates by reference the allegations of paragraphs 1

                                                               25 through 71 of the Complaint as though set forth fully herein.

                                                               26            73. Union Pacific brings this claim for relief under the contribution/indemnity provisions

                                                               27 of the Carpenter-Presley-Tanner Hazardous Substance Account Act (“HSAA,” California Health

                                                               28 and Safety Code (“HSC”) § 25300, et seq.), which permits a person who has incurred response or

                                                                                                                       14                                     COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 15 of 22



                                                                1 corrective action costs in accordance with the HSAA or CERCLA to seek contribution or

                                                                2 indemnity from persons who are liable pursuant to the HSAA.

                                                                3           74. Defendants and each of them are a “responsible party” or “liable person” under §

                                                                4 25323.5(a) of the HSAA and are thereby liable in contribution and/or indemnity for response costs

                                                                5 pursuant to HSC § 25363(d).

                                                                6           75. Union Pacific has incurred costs of response in accordance with the HSAA and

                                                                7 CERCLA to address such hazardous substances, including, without limitation, Property assessment

                                                                8 and characterization costs. Union Pacific will continue to incur response costs, including, but not

                                                                9 limited to, site assessment, site characterization, site investigation, monitoring costs and remedial

                                                               10 costs in connection with the releases or threatened releases of hazardous substances at, or
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11 emanating from the Property, and the environment.

                                                               12           76. Pursuant to the HSAA, HSC § 25363(d), Defendants are each liable for the response
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 costs that have and will be incurred by Union Pacific in a manner consistent with CERCLA and/or

                                                               14 Chapter 6.8 of the HSAA.

                                                               15           77. Notice of Commencement of this action shall be given to the Director of the

                                                               16 Department of Toxic Substances Control pursuant to the HSAA, HSC § 25363(d), at the time of or

                                                               17 immediately following the filing of this Complaint.

                                                               18                                      FIFTH CAUSE OF ACTION
                                                               19                                 PRIVATE CONTINUING NUISANCE
                                                               20                                         (Against all Defendants)

                                                               21           78. Union Pacific realleges and incorporates by reference the allegations of paragraphs 1

                                                               22 through 77 of the Complaint as though set forth fully herein.

                                                               23           79. Union Pacific brings this claim for private nuisance against all Defendants under

                                                               24 California Civil Code § 3479, California Code of Civil Procedure § 731, and the California
                                                               25 common law.

                                                               26           80. At all relevant times, Defendants, and each of them, occupied, used, and operated

                                                               27 upon the Property.

                                                               28

                                                                                                                      15                                    COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 16 of 22



                                                                1            81. At all relevant times, Union Pacific and its predecessors have owned the Property.

                                                                2 Union Pacific presently has a possessory interest in the Property.

                                                                3            82. Defendants’ releases of Environmental Contaminants at, on, and below the Property

                                                                4 have created conditions which constitute a nuisance within the meaning of California Civil Code §

                                                                5 3479. Specifically, Defendants’ Environmental Contaminants at the Property have resulted in a

                                                                6 substantial and unreasonable interference with the use and enjoyment of land, as well as conditions
                                                                7 that are injurious to health, indecent and offensive to the senses, which constitute an obstruction to

                                                                8 the free use of the Property, and which interfere with the enjoyment of the Property.

                                                                9            83. Defendants’ releases of Environmental Contamination at the Property have created

                                                               10 conditions which constitute a nuisance within the meaning of California Code of Civil Procedure §
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11 731. Specifically, Defendants’ Contamination at the Property has injured Union Pacific’s Property

                                                               12 and has lessened Union Pacific’s personal enjoyment of the Property.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            84. Union Pacific did not authorize or consent to Defendants’ release of Contamination

                                                               14 onto or at the Property.

                                                               15            85. An ordinary person would be reasonably annoyed or disturbed by Defendants’

                                                               16 releases of Contamination onto or at the Property.

                                                               17            86. Union Pacific is informed and believes, and thereon alleges, that the release of

                                                               18 Contamination onto or at the Property occurred as a direct and proximate result of Defendants, and
                                                               19 each of their, operations on the Property and/or their failure to prevent such releases.

                                                               20            87. As a proximate and foreseeable result of the nuisance created by Defendants, Union

                                                               21 Pacific has incurred and will continue to incur significant costs in connection with site assessment,
                                                               22 site characterization, site investigation, and, eventually, site remediation at the Property.

                                                               23 Moreover, Defendants have interfered with and will continue to interfere with Union Pacific’s free

                                                               24 use and enjoyment of the Property including, without limitation, renting, leasing and/or selling it at
                                                               25 its fair market value without the contamination, and other uses, the total of which cannot yet be

                                                               26 precisely ascertained. Union Pacific’s damages are in an amount to be proven at trial.

                                                               27            88. Defendants’ conduct was a substantial factor in causing Union Pacific’s harm.

                                                               28

                                                                                                                      16                                     COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 17 of 22



                                                                1           89. The seriousness of the harm caused by Defendants outweighs the public benefit, if

                                                                2 any, of Defendants’ conduct—particularly because Defendants operated environmentally sloppy

                                                                3 and substandard enterprises on the Property resulting in unnecessary discharges of Environmental
                                                                4 Contaminants.

                                                                5           90. The nuisance created by Defendants’ conduct is continuing in that the Environmental

                                                                6 Contaminants released and/or disposed by Defendants continue to migrate, causing new and
                                                                7 additional harm and varied impacts on a continued basis, and can be abated at a reasonable cost by

                                                                8 reasonable means.

                                                                9                                     SIXTH CAUSE OF ACTION
                                                               10                                 CONTINUING PUBLIC NUISANCE
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                                        (Against all Defendants)

                                                               12           91. Union Pacific realleges and incorporates by reference the allegations of paragraphs 1
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13 through 90 of the Complaint as though set forth fully herein.

                                                               14           92. Union Pacific brings this claim for public nuisance against all Defendants under

                                                               15 California Civil Code §§ 3479-3480, 3493, California Code of Civil Procedure § 731, and the
                                                               16 California common law.

                                                               17           93. By allowing Environmental Contaminants to discharge into the soil on the Property,

                                                               18 migrate into the subsurface below the Property, and further migrate into groundwater
                                                               19 downgradient of the Property, Defendants have created and permitted a condition to exist that is

                                                               20 harmful to human health and the environment.

                                                               21           94. For example, some of the Environmental Contaminants (including TCE and PCE) are

                                                               22 carcinogens or reproductive toxicants, and such Environmental Contaminants may volatize and

                                                               23 migrate into buildings (i.e., vapor intrusion) giving rise to human health impacts. Union Pacific

                                                               24 has already conducted an offsite soil gas investigation indicating that Environmental Contaminants
                                                               25 have migrated from the Site and are present at levels representing an unacceptable risk to human

                                                               26 health.

                                                               27 ///

                                                               28 ///

                                                                                                                    17                                    COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 18 of 22



                                                                1           95. Union Pacific and the community at large have a right to clean groundwater. Indeed,

                                                                2 Union Pacific has a public right to maintain its property interest at the Site without contaminated

                                                                3 groundwater. Contaminated groundwater is considered “waters of the state,” and therefore is a
                                                                4 matter of public right. See Cal. Water Code §§ 102, 13050(e).

                                                                5           96. The condition of Environmental Contaminants existing in groundwater beneath and

                                                                6 offsite the Property has affected a substantial number of people at the same time.
                                                                7           97. An ordinary person would be reasonably disturbed by Environmental Contaminants in

                                                                8 groundwater.

                                                                9           98. The seriousness of the harm of Environmental Contaminants in groundwater

                                                               10 outweighs the social utility of Defendants’ prior conduct—particularly because Defendants
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11 operated environmentally sloppy and substandard enterprises on the Property resulting in

                                                               12 unnecessary discharges of Environmental Contaminants to groundwater.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13           99. Union Pacific did not consent to Defendants’ conduct of discharging Environmental

                                                               14 Contaminants into the soil on the Property and allowing them to migrate into the subsurface below

                                                               15 the Property and into groundwater downgradient of the Property.
                                                               16           100. Union Pacific has suffered harm that is different from the type of harm suffered by

                                                               17 the general public in that, among other things, (i) due to proximity of the release point,

                                                               18 groundwater underlying Union Pacific’s Property contains certain Environmental Contaminants
                                                               19 that are different in kind from those identified on neighboring sites; (ii) Union Pacific has been

                                                               20 required to expend money to investigate Environmental Contaminants at, on, and beneath the

                                                               21 Property; (iii) the Property has been and will be for a significant period of time under regulatory
                                                               22 oversight and cannot be developed to its best and highest use; (iv) Union Pacific has been unable

                                                               23 to collect rent on the Property for decades given its environmental impairments; (v) remediation

                                                               24 equipment has/will need to be installed on Union Pacific’s Property, including, potentially,
                                                               25 groundwater monitoring wells, soil vapor extraction systems, and other appurtenances, to address

                                                               26 environmental impacts.

                                                               27           101. Defendants’ conduct was a substantial factor in causing Union Pacific’s harm.

                                                               28

                                                                                                                      18                                       COMPLAINT
                                                                          Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 19 of 22



                                                                1                                   SEVENTH CAUSE OF ACTION

                                                                2                                       CONTINUING TRESPASS

                                                                3                                         (Against all Defendants)

                                                                4           102. Union Pacific realleges and incorporates by reference the allegations of paragraphs 1

                                                                5 through 101 of the Complaint as though set forth fully herein.

                                                                6           103. As a general rule, landowners and tenants have a right to exclude on private property;

                                                                7 the right to exclude is a fundamental aspect of private property ownership.

                                                                8           104. Environmental contamination can form the basis of a trespass action if there is a

                                                                9 failure to remove environmental contamination from owned property.

                                                               10           105. At all relevant times, Union Pacific owned the Property.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11           106. Defendants, and each of them, intentionally, recklessly, or negligently allowed

                                                               12 Environmental Contaminants to enter the Property and its subsurface.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13           107. Union Pacific did not consent to or give permission to Defendants to allow

                                                               14 Environmental Contaminants to enter the Property and its subsurface.

                                                               15           108. Defendants’ Environmental Contaminants remain on the Property and its subsurface,

                                                               16 despite Union Pacific’s demand that Defendants remove the Environmental Contaminants.

                                                               17           109. Union Pacific has been harmed in that the Property and its subsurface are now

                                                               18 contaminated with Environmental Contaminants, which has decreased the Property’s value and has
                                                               19 cost significant money to investigate and remediate.

                                                               20           110. Defendants’ conduct in allowing Environmental Contaminants to enter upon the

                                                               21 Property and its subsurface was a substantial factor in bringing about Union Pacific’s harm.
                                                               22           111. Union Pacific’s harm will continue until the trespass is abated in that the

                                                               23 Environmental Contaminants released and/or disposed by Defendants continue to migrate, causing

                                                               24 new and additional harm and varied impacts on a continued basis.
                                                               25           112. Union Pacific seeks costs it has incurred to investigate Environmental Contaminants

                                                               26 on and under the Property, an injunction ordering Defendants to clean up their Environmental

                                                               27 Contaminants from the Property, and any and all relief available to Union Pacific under California

                                                               28 Civil Code § 3334, including the value of the use of the Property for the time of the wrongful

                                                                                                                     19                                        COMPLAINT
                                                                         Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 20 of 22



                                                               1 occupation, the reasonable cost of repair or restoration of the Property to its original

                                                               2 condition, and the costs of recovering possession.

                                                               3                                       PRAYER FOR RELIEF
                                                               4           WHEREFORE, Union Pacific prays that judgment be entered against Defendants and

                                                               5    each of them for:

                                                               6           1.     On the First Cause of Action – CERCLA Cost Recovery: for cost recovery under

                                                               7                  CERCLA requiring Defendants to pay for costs of environmental investigation and

                                                               8                  remediation of the Environmental Contaminants at the Property.

                                                               9           2.     On the Second Cause of Action – CERCLA and Federal Declaratory Relief: for a

                                                               10                 judicial declaration under CERCLA and the Federal Declaratory Judgment Act
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                 that Defendants are responsible for all future costs of environmental investigation

                                                               12                 and remediation of the Environmental Contaminants at the Property.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13          3.     On the Third Cause of Action – RCRA Injunctive Relief: for injunctive relief

                                                               14                 from Defendants requiring Defendants to abate their imminent and substantial

                                                               15                 endangerment and RCRA violations by effectively remediating the Environmental

                                                               16                 Contaminants on the Property; and for costs of litigation, including attorneys’ fees

                                                               17                 and expert witness fees to the extent the Court deems it appropriate.

                                                               18          4.     On the Fourth Cause of Action – Contribution/Indemnity under HSAA: for

                                                               19                 contribution or indemnity under the HSAA requiring Defendants to pay for costs

                                                               20                 of environmental investigation and remediation of the Environmental

                                                               21                 Contaminants at the Property.

                                                               22          5.     On the Fifth Cause of Action – Private Continuing Nuisance: for damages in an

                                                               23                 amount to be proven at trial as a result of Defendants’ private continuing nuisance.

                                                               24          6.     On the Sixth Cause of Action – Public Continuing Nuisance: for damages in an

                                                               25                 amount to be proven at trial as a result of Defendants’ public continuing nuisance.

                                                               26          7.     On the Seventh Cause of Action – Continuing Trespass: for damages in an

                                                               27                 amount to be proven at trial as a result of Defendants’ continuing trespass,

                                                               28                 including the value of the use of the Property for the time of the wrongful

                                                                                                                   20                                     COMPLAINT
                                                                        Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 21 of 22



                                                               1                occupation, the reasonable cost of repair or restoration of the Property to its

                                                               2                original condition, and the costs of recovering possession, as allowable under

                                                               3                California Civil Code § 3334.

                                                               4          8.    On all Causes of Action: for punitive damages based on Defendants’ oppression,

                                                               5                fraud, or malice, as alleged herein, and to the extent permitted under California

                                                               6                Civil Code § 3294.

                                                               7    DATED: April 30, 2021                         GREENBERG GLUSKER FIELDS CLAMAN
                                                                                                                  & MACHTINGER LLP
                                                               8

                                                               9
                                                                                                                  By: /s/ David E. Cranston
                                                               10                                                    DAVID E. CRANSTON (SBN 122558)
GREENBERG GLUSKER FIELDS CLAMAN




                                                                                                                     NOAH PERCH-AHERN (SBN 262164)
                                                               11                                                    SHERRY E. JACKMAN (SBN 274030)
                                                                                                                     MARISA S. CHOY (SBN 311714)
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                                                                                       Attorneys for Plaintiff UNION PACIFIC
                                                               13                                                      RAILROAD COMPANY
                                                               14

                                                               15
                                                               16

                                                               17

                                                               18
                                                               19

                                                               20

                                                               21
                                                               22

                                                               23

                                                               24
                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                  21                                     COMPLAINT
                                                                         Case 3:21-cv-03216 Document 1 Filed 04/30/21 Page 22 of 22



                                                               1                                    DEMAND FOR JURY TRIAL

                                                               2            Plaintiff Union Pacific Railroad Company hereby demands a trial by jury of all issues

                                                               3    triable of right by a jury.

                                                               4    DATED: April 30, 2021                           GREENBERG GLUSKER FIELDS CLAMAN
                                                                                                                    & MACHTINGER LLP
                                                               5

                                                               6
                                                                                                                    By: /s/ David E. Cranston
                                                               7                                                       DAVID E. CRANSTON (SBN 122558)
                                                                                                                       NOAH PERCH-AHERN (SBN 262164)
                                                               8                                                       SHERRY E. JACKMAN (SBN 274030)
                                                                                                                       MARISA S. CHOY (SBN 311714)
                                                               9
                                                                                                                         Attorneys for Plaintiff UNION PACIFIC
                                                               10                                                        RAILROAD COMPANY
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11

                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13

                                                               14

                                                               15
                                                               16

                                                               17

                                                               18
                                                               19

                                                               20

                                                               21
                                                               22

                                                               23

                                                               24
                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                    22                                   COMPLAINT
